Citation Nr: 1451045	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-13 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include mood disorder and depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and a December 2013 rating decision of the RO in Louisville, Kentucky.  Subsequent to the December 2013 rating decision, jurisdiction was transferred back to the RO in Huntington, West Virginia.

The July 2010 rating decision denied entitlement to service connection for a mood disorder.  The December 2013 rating decision denied entitlement to a TDIU.

Although the Veteran only raised a claim for mood disorder, the record also contains a diagnosis of depressive disorder.  The scope of his claim includes any diagnosed mental disability.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

The Veteran testified before the undersigned at a Board videoconference in September 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, an acquired psychiatric disorder is proximately due to his service-connected left knee disability.
CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria Analysis

Service connection is granted for disability resulting from a disease or injury in active service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran contends that he has an acquired psychiatric disorder as a result of an in-service left knee injury.

Service treatment records are negative for treatment for or a diagnosis of an acquired psychiatric disorder.

Post-service, VA treatment records note a diagnosis of depressive disorder.  The records suggest a history of substance abuse which the Veteran reported was a result of self-medicating for his knee and back problems.  

In an October 2011 private mental status examination, the Veteran reported that following an in-service knee injury he developed feelings of depression and frustration.  Following examination of the appellant, the physician diagnosed depressive disorder.  He noted that the Veteran had been suffering from psychological problems that began in service with a knee injury that limited his behavior and his driven compulsive personality style.  The physician reported that the appellant had a number of problems stemming from his in-service knee injury.

The Veteran was afforded a VA examination in March 2012.  Following examination of the appellant, the examiner diagnosed depressive disorder and determined that the condition was less likely than not proximately due to or the result of the service connected left knee disability.  The examiner noted that the appellant initiated mental health treatment with the VA in January 2010.  He was seen for several sessions and was diagnosed with depressive disorder.  He attributed depressive symptoms primarily to conflict in the relationship with his wife at the time and ultimately his divorce from her.  He also reported mood changes associated with concerns about his father's terminal illness.  He again sought medical heath treatment in October 2011 and attributed mood changes to grief and loss issues regarding the deaths of his mother and sister.  He reported regret about his past drug use and how it kept him away from his family.  The examiner opined that the primary causes for depressive symptoms were problems other than service-connected conditions. 

At the September 2014 Board videoconference, the appellant stated that he started having mood-type symptoms during service following a left knee injury.  He reported that following the in-service knee injury, he did not feel like a complete Marine and started to question his ability to do the physical strength tests.  He further reported that the mood disorder would manifest with depression, difficulty sleeping and feeling irritable and anxious.

Overall, the Board finds that that the evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder is related to his service-connected left knee disability.  

The Veteran is competent to state what he experienced in service and competent to state that he began feeling depressed following his in-service knee injury.  Additionally, based on interaction at his personal hearing, the Board finds him to be credible.  Regarding the opinions of record, the October 2011 private opinion attributed the appellant's depressive disorder to the in-service knee disability.  Comparatively, the March 2012 VA opinion determined that the disorder was not caused by service-connected conditions.  

When considering the Veteran's competent and credible statements along with the medical opinions of record, and resolving all doubt in the Veteran's favor, the Board finds the evidence is in equipoise and the benefit of the doubt is given to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus service connection for an acquired psychiatric disorder is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

As the instant decision grants service connection for an acquired psychiatric disorder, the RO should readjudicate the claim of entitlement to a TDIU in consideration of the disability rating and effective date assigned by the RO.

Accordingly, the case is REMANDED for the following action:

Upon implementing the grant of service connection for an acquired psychiatric disorder, the RO should readjudicate the issue of entitlement to a TDIU.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


